Citation Nr: 0942648	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Illiana, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-VA medical facility incurred 
on June 30, 2007 and July 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to May 
1942.
This matter come before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and December 2007 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Illiana, Illinois.

The Board notes that the Veteran is claiming entitlement to 
reimbursement or payment of private medical expenses based on 
the fact that treatment at the non-VA facility was authorized 
by VA.  See 38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. 
§ 17.54 (2009).  This issue has not been addressed and is 
therefore referred to the agency of original jurisdiction for 
its consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.  

2.  The Veteran received medical care at Memorial Hospital 
from June 30, 2007 to July 1, 2007.

3.  At the time of the private medical care, the Veteran had 
coverage under a health-plan contract for payment or 
reimbursement of expenses incurred secondary to such care. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical 
expenses incurred for treatment from June 30, 2007 to July 1, 
2007, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-
17.1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance 'if no reasonable possibility exists that such 
assistance would aid in substantiating the claim').

As discussed in the decision below, the facts are not in 
dispute and resolution of the Veteran's claim wholly depends 
on the interpretation of relevant law with respect to whether 
the Veteran is entitled to payment or reimbursement of 
private medical expenses incurred for treatment at a non-VA 
medical facility.

VCAA notice is not required because this part of the claim 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of 
private medical expenses incurred on June 30, 2007 and July 
1, 2007 for treatment at a non-VA medical facility.  In the 
Veteran's statements in his notice of disagreement and 
substantive appeal he asserted that he sought treatment on an 
emergency basis and that the VA was notified prior to the 
treatment.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a 
hospital or other health care provider that furnished such 
treatment on behalf of the Veteran, if other requirements 
discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, 
treatment not previously authorized is rendered for (1) an 
adjudicated service-connected disability; or (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
or (3) any disability of a Veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; or (4) for any illness, injury or dental 
disability in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The record reflects that service connection is not in effect 
for any disability.  Thus, the Veteran does not meet the 
threshold criteria under 38 U.S.C. 1728.  Therefore, the 
Veteran is not eligible for medical expense reimbursement 
under 38 U.S.C. 1728 for the hospital treatment provided, 
regardless of the nature of the treatment.  38 U.S.C. § 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007), the Veteran's claim for 
payment must be considered under criteria for determining 
entitlement under the Veterans Millennium Healthcare and 
Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 
17.1008.  The provisions of the Act became effective as of 
May 29, 2000.

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment 
or reimbursement of costs for emergency treatment for non- 
service-connected disabilities in non-VA facilities, but only 
if all of the following criteria are met:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;
(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (emphasis added)

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that of the 
requisite criterion set forth above, there is at least one 
that the Veteran does not satisfy.  Thus reimbursement under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted for treatment on June 30, 2007 and July 1, 
2007.  See 38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g).

The Veteran stated in his VA Form 9 that a nurse at Memorial 
Hospital contacted the Indianapolis VA Medical Center (VAMC) 
upon the Veteran's arrival at Memorial Hospital.  The VAMC 
informed the Memorial staff that the Veteran would be better 
served by remaining at Memorial for treatment.  The closest 
VAMC facility was noted to be approximately 40 miles away.  
The Veteran has also submitted several personal statements 
arguing that his treatment at Memorial was authorized by VA, 
and therefore, that the treatment should be reimbursed by VA.  

However, the Veteran's claim does not turn on whether or not 
the Veteran's care at Memorial was authorized.  In fact, 
given the limited facts above, the Board finds that the 
Veteran's claim meets criteria (a), (b), (c), and (e); that 
is, Memorial was an emergency care facility, a delay in 
treatment for weakness, dizziness and nausea would have been 
hazardous to the Veteran's health, a VA facility was not 
reasonably available, and at the time of the emergency, the 
Veteran was enrolled in the VA health care system.  Further, 
given the fact that the Veteran appears to have been 
discharged the next day, the Board sees no opportunity for 
transfer to a VA facility after the initial emergency, 
satisfying criterion (d).  Additionally, the Veteran is 
liable to Memorial for the cost of his care, satisfying 
criterion (f).  Criteria (h) and (i) are not applicable to 
this claim. 

Nevertheless, all criteria under 38 U.S.C.A. § 17.1002 must 
be satisfied for reimbursement to be authorized.  In this 
case, the record does not show that the criterion for (g) has 
been met.  

The record shows that the Veteran was in receipt of Medicare 
benefits at the time of treatment and that significant 
portions of the hospital bills in question have been paid by 
Medicare.  Thus, the medical care in question was covered 
under a health-plan contract.  Based on these facts, the 
criteria for reimbursement of emergency care of nonservice-
connected disabilities have not been met.  Accordingly, the 
Veteran's claim must be denied.

Based on the foregoing, payment or reimbursement of private 
medical expenses incurred for treatment at a non-VA medical 
facility from June 30, 2007 to July 1, 2007, is not 
warranted.  The evidence indicates that the Veteran was in 
receipt of Medicare parts A& B at the time and the Veteran is 
therefore not eligible to receive medical expense 
reimbursement.  See 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002.

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002, reimbursement for medical 
expenses incurred for medical services rendered by the non-VA 
treatment provider from June 30, 2007 to July 1, 2007 is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved on the 
matter.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of 
private medical expenses for medical care incurred at a non-
VA medical facility from June 30, 2007 to July 1, 2007 is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


